Citation Nr: 9914097	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969 and from September 1971 to December 1981.  





This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1994, the RO denied the claim of entitlement to 
service connection for PTSD.  The RO found that there was no 
verification of in-service stressors and the most recent VA 
examination did not include a diagnosis of PTSD.  

The issue on appeal was originally before the Board in 
February 1997 at which time it was remanded in order to 
obtain outstanding treatment records and to attempt to verify 
stressors.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of, or treatment for any mental 
disorders.  

Review of the service personnel records shows that the 
veteran served in Vietnam from December 1966 to December 1967 
and from July 1968 to April 1969.  He did not receive any 
awards or decorations denoting participation in combat.  He 
was awarded the Republic of Vietnam Cross of Gallantry with 
Palm.  His Army military occupational specialty during the 
Vietnam War was heavy vehicle driver.  

There were no complaints of or diagnosis of any mental 
disorders evidenced on the reports of VA examinations dated 
in December 1969, November 1982 and April 1991.  

VA outpatient treatment records have been associated with the 
claims file.  Treatment records dated in June 1993, July 1993 
and August 1993, and August 1994 include impressions and 
assessments of PTSD.  The veteran complained of experiencing 
dreams of combat and intrusive thoughts of Vietnam but no 
specific stressors were reported.  

The response to a PTSD questionnaire was received at the RO 
in September 1993.  The veteran reported that he was offered 
a Purple Heart medal as a result of an incident involving a 
vehicle he was driving and the North Vietnamese Army.  
Reportedly the vehicle was wrecked and he was wounded.  He 
refused the medal.  He reported that several of his friends 
were killed including a Lieutenant Monday and someone named 
David Duvall.  They were members of the 67th Engineers.  He 
could not remember the dates when his friends were killed.  
He reported that he was constantly exposed to mortar fire, 
sniper fire, firefights, "Puff the Magic Dragon," white 
phosphorous and bombing.  He recorded that he performed 
combat duties for two years.  



The veteran also reported that he was exposed to machinegun 
fire.  His barracks and worksites were frequently attacked.  
He reported that the incidents occurred the entire year of 
1967.  He was assigned to the 67th Engineers and the 93rd 
Combat Support Group.  The veteran also reported that he 
performed duties as a convoy guard and driver, and was 
subjected to numerous incidents in 1967.

The report of a VA mental disorders examination conducted in 
October 1993 is of record.  The main stressors reported by 
the veteran were being attacked and the deaths of some of his 
best friends.  The veteran reported that he was in combat for 
two years.  He also reported that he had "nerve problems" 
during his second tour of duty but did not seek the services 
of a psychiatrist.  The examiner noted that the veteran was 
being treated for PTSD but he did not manifest the symptoms 
necessary for that diagnosis.  The examiner also opined that 
if the veteran had PTSD, it would have manifest itself during 
the veteran's second tour of duty.  The diagnosis was chronic 
mild dysthymia.  

There were no complaints of or diagnosis of a mental disorder 
included on the report of a VA examination conducted in May 
1995.  

In March 1997, the RO sent a letter with attachments to the 
veteran requesting that Authorization for Release of 
Information forms be executed to obtain private treatment 
records, records from the Shreveport Vet Center and records 
from the State Employee's Retirement System.  The veteran was 
also sent and asked to complete a Statement in Support of 
PTSD form.  The veteran did not respond to the request.  

In January 1998, the RO sent a letter to the veteran 
requesting that enclosed Authorization for Release of 
Information forms be executed to obtain outstanding treatment 
records.  The veteran did not respond to the request.  




A letter dated in July 1998 from the National Personnel 
Records Center showed that that agency did not have any 
medical records on file.  All records were forwarded to the 
RO in April 1997.  

A report of a VA examination conducted in August 1998 did not 
include any pertinent evidence related to the claim of 
entitlement to service connection for PTSD.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 





Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the VA outpatient treatment records dated in June, July and 
August 1993 and August 1994.  It was noted on these clinical 
records that the veteran was experiencing combat related 
dreams and intrusive thoughts of Vietnam.  Despite the fact 
that no specific stressors were reported on these records, 
the Board finds the doctors who conducted these examinations 
arrived at their diagnoses based on stressors the veteran 
related from his tour of duty in Vietnam.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997)  Thus, the Board finds the 
record establishes the first and third elements set out 
above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")"  has held that, "[i]t 
is the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence."  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the appellant served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran failed to respond to requests for information 
regarding his claim for service connection for PTSD and 
failed to execute required Authorization to Release 
Information forms.  




There is no evidence of record showing that the veteran did 
not receive notification of the need for additional 
information.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  In view of the veteran's failure to 
cooperate in the development of his claim, the Board has no 
alternative but to proceed on the basis of the evidence of 
record.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  He was awarded the 
Republic of Vietnam Cross of Gallantry with Palm.  However, 
there is no indication in the service medical records that 
this was awarded for combat related activities.  His Army 
military occupational specialty during the Vietnam War was 
heavy vehicle driver.  

The stressors which the veteran reported consisted of the 
following: being involved in an incident with the North 
Vietnamese Army wherein the vehicle he was driving was 
destroyed; the deaths of friends including a Lieutenant 
Monday and David Duvall; being subjected to mortar fire, 
sniper fire, machinegun fire, firefights, "Puff the Magic 
Dragon," white phosphorous and bombing; being subjected to 
frequent attacks at his barracks and worksites; and 
performing duties as a convoy guard and driver.  The veteran 
reported that these stressors occurred throughout 1967 and 
during the Tet Offensive.  He provided no other identifying 
information on the claimed stressors.  

The Board finds that the veteran did not provide information 
sufficient to attempt to verify the claimed in-service 
stressors.  The Board notes that the veteran has not provided 
names, dates, locations and/or unit designations by which 
verification could be attempted.

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
additional information sufficient to attempt verification of 
the claimed incidents.  The Board notes that the veteran 
provided a stressor statement in September 1993 but this 
statement did not provide sufficient details for the claimed 
events.  In March 1997, he was requested to provide 
additional descriptive information by which the claimed 
in-service stressors could be verified.  The veteran did not 
respond to the March 1997 request to provide additional 
evidence regarding stressors.  There is no evidence of record 
showing that the veteran did not receive the March 1997 
letter from the RO.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred is the notation of 
such experiences as recorded by medical professionals in 
connection with treatment and evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an MOS 
unrelated to combat during the Vietnam War.  He is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  Without credible 
supporting evidence that the claimed in-service stressors 
actually occurred, the diagnosis of PTSD opined to be 
causally related to the claimed stressful in-service events, 
is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).

The Board notes it appears that not all the veteran's service 
medical records have been associated with the claims files 
despite several attempts by the RO to obtain the documents.  
However, the Board further notes that the veteran has not 
alleged that he was diagnosed with or treated for any mental 
disorders during active duty.  He reported that he started to 
experienced problems with his nerves during his second period 
of active duty but never sought psychiatric help.  The Board 
finds the veteran's claim is not prejudiced by the failure to 
associate all the service medical records with his file.  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

